Title: To Benjamin Franklin from John Laurens, 22 May 1781
From: Laurens, John
To: Franklin, Benjamin


Sir
Brest 22d. May 1781.
Upon my arrival here yesterday morning I was informed by the Count d’Hector that the Frigate and Store Ship appointed to transport supplies for the service of the United States were fitted and ready as to themselves—that the latter had begun to take on board part of her Cargo—but that some of the articles which I had designated to be embarked in preference had not arrived from Nantes and paris—and that the arrival of these from the former would be subject to much uncertainty—in these circumstances considering that farther delays would diminish the value of the small sum of specie ordered from hence—I determined to make up a Cargo by substituting to the objects at first demanded such as are most important and can be immediately drawn from the Magazine at this place—by this arrangement the Commandt. of the Marine Count d’Hector thinks we may be enabled to sail on monday, wind and weather permitting, but not before. I have represented to him in the strongest terms the necessity of instant dispatch, and both he and Count Langeron Commandt of the province have promised me that every possible exertion shall be made for that purpose—
I have now to renew my earnest entreaty to Your Excellency as the Guardian of our interests in this Country, not to suffer the epochs for the farther transmission of specie to America, to be procrastinated—what is now sent from hence and from Holland will produce its effect if properly and immediately seconded— but unsupported it will degenerate into the merest palliative, and we shall find ourselves reduced to a more desperate situation than when Congress first applied for succour— The ten millions with which His most Christian Majesty is to supply the failure of the loan in Holland—are already passed to the debit of his finances by the Director General— I refered him to Your Excellency for the engagements to be entered into by the United states relatively to this object— The Marquis de Castries is to concert with him the epochs for future transmissions—and the Count de Vergennes has promised to urge them on the subject— Your Excellencys influence will be indispensable to accelerate the movements of them all—
Messieurs de Veimerange & de Corny will deliver Your Excellency a general state of all the supplies furnished on account of Congress by direction of the Marquis de segur— I will transmit previous to my departure the account of the Cargo of the Cibelle— The remainder will arrive here successively—and be stored for a second convoy—it is the more important that this should be hastened as part of the supplies are to consist in brass howitzer of which we are in the most immediate and urgent want—
I take this opportunity of returning Your Excellency my best thanks for the indulgent expressions in the letter which you did me the honor to write previous to my departure from paris— I repeat to Your Excellency that it was only a principle of obedience that brought me to Europe on the present occasion—that I have not the most remote inclination to engage in the diplomatic line—and if I had the greatest—I shld. feel too strongly the disadvantage of succeeding your Excellency ever to form a desire on the subject—unless you would cast your mantle upon me and give me at the same time abilities to succeed to your reputation—
I renew my sincerest and tenderest wishes for the continuance of Your Excellencys health—and the assurances of veneration and attachment with which I have the honor to be Your Excellencys most obedt and most humble servt.
John Laurens
 
Endorsed: Col Laurens
